Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2020 has been entered.
 
This is in response to the Amendment dated November 23, 2020. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Claim Rejections - 35 USC § 102/103
Claim(s) 16 and 18 have been rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kajimaya et al. (US Patent No. 4,190,516).
	The rejection of claims 16 and 18 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kajimaya et al. has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
	Claim 19 has been rejected under 35 U.S.C. 103 as being unpatentable over Kajimaya et al. (US Patent No. 4,190,516) as applied to claims 16 and 18 above, and further in view of Bartlett et al. (US Patent Application Publication No. 2006/0201801 A1).
	The rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Kajimaya et al. as applied to claims 16 and 18 above, and further in view of Bartlett et al. has been withdrawn in view of Applicant’s amendment.

Response to Amendment
Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16
	line 10, the word -- and - -should be inserted after the word “solution;”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
I.	Claims 16 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for electrochemical application of a chromium coating, does not reasonably provide enablement for electroless application of a chromium coating.  The specification does not enable any person skilled in the art to which it 

pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Claim 16, lines 11-12, recite “applying said surface coating being a chromium coating using said chromic acid containing solution as an electrolyte solution”.
The “applying” as presently claimed reads on electrolessly applying and is not commensurate with Applicant’s specification, which discloses that:
The present invention further provides a process for the electrochemical application of a surface coating, in particular a chromium coating, to a body, for example a machine component, where surface coating is carried out in a, preferably closed, reactor in an at least two-stage, preferably three-stage, process, characterized in that an electrolyte solution having a temperature T1 present in the reactor is replaced by an electrolyte solution having a temperature T2 ≠ T1 for carrying out a subsequent process step (page 10, lines 5-14).

II.	Claims 16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  
35 U.S.C. 112, the applicant), regards as the invention.
Claim 16
	line 9, it appears that “a polyhydroxy compound” is the same as the polyhydroxy compound recited in claim 16, line 4. However, the claim language is unclear as to whether it is.
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 


	line 11, it appears that the “applying” is the same as the electrochemical application recited in claim 16, lines 1 and 6-7. However, the claim language is unclear as to whether it is.
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation.

	line 11, it appears that “a chromium coating” is the same as the chromium coating recited in claim 16, line 2. However, the claim language is unclear as to whether it is.
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation.

	line 12, it appears that “an electrolyte solution” is the same as the electrolyte solution recited in claim 16, line 8. However, the claim language is unclear as to whether it is.
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation.

Claim 19
	line 2, it appears that the “application” is the same as the applying recited in claim 16, lines 4-7. However, the claim language is unclear as to whether it is.

The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation.

III.	Claims 16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: 
Claim 16
	lines 1-12, recite:
	A process for electrochemical application of a surface coating to a body, said surface coating being a chromium coating, the process comprising, the steps:
applying a layer of a polyhydroxy compound which has a viscosity of at least 1000 mPas at 25°C, to the body before the electrochemical application of the surface coating;
providing a chromic acid containing solution as an electrolyte solution;
oxidizing said layer of a polyhydroxy compound by said chromic acid containing solution;
applying said surface coating being a chromium coating using said chromic acid containing solution as an electrolyte solution. 

	The preamble of claim 16, lines 1-3, recites an “electrochemical application,” however, none of the steps in the body of claim 16, lines 4-12, positively recite an electrochemical applying step.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:30 AM- 3:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        February 22, 2021